Exhibit 10.9

 

DEFERRED RETIREMENT COMPENSATION AGREEMENT

 

This Deferred Retirement Compensation Agreement (the “Agreement”) is entered
into as of the 12th day of September, 2012, by and between Mack-Cali Realty
Corporation (the “Company”) and Roger W. Thomas (the “Executive”).

 

WHEREAS, the Executive has served the Company for many years as its Executive
Vice President, General Counsel and Secretary without any Company-provided
retirement benefit; and

 

WHEREAS, the Company desires to reward the Executive for his past service to the
Company and encourage and incentivize the Executive to contribute to the
long-term success of the Company; and

 

WHEREAS, the Company has adopted the Mack-Cali Realty Corporation 2004 Incentive
Stock Plan which authorizes the Company to issue phantom stock units, consisting
of contractual rights to receive the value of shares of Stock in the future;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive hereby agree as follows:

 

1.                                       Definitions.

 

“Change in Control” shall have the meaning set forth in the Employment
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Executive Compensation and Option Committee of the Board
of Directors of the Company.

 

“Contribution Date” means January 1 of each year from January 1, 2013, through
and including January 1, 2017.

 

“Deferred Compensation Amount” means an amount equal to (x) the Stock Price on
the Trigger Date, multiplied by (y) the number of Stock Units credited to the
Account as of the Trigger Date that have vested in accordance with Section 3.

 

“Employment Agreement” means the Amended and Restated Employment Agreement,
dated as of July 1, 1999, by and between the Company and the Executive, as
amended by the letter agreement dated December 9, 2008, and as such agreement
may be subsequently amended from time to time, or any new employment agreement
entered into by the parties in substitution for such agreement.

 

1

--------------------------------------------------------------------------------


 

“Equity Plan” means the Mack-Cali Realty Corporation 2004 Incentive Stock Plan,
or any plan subsequently adopted by the Company authorizing the issuance of
Stock Units, or similar rights as contemplated herein.

 

“Fair Market Value” per share of Stock as of a particular date means (i) if
shares of Stock are then listed on the New York Stock Exchange, the closing
market price of the Stock as reported on the Consolidated Tape of the New York
Stock Exchange for such date, (ii) if shares of Stock are then listed on any
other national securities exchange, the closing sales price per share of Stock
on the exchange for the last preceding date on which there was a sale of shares
of Stock on such exchange, as determined by the Committee, (iii) if shares of
Stock are not then listed on a national securities exchange but are then traded
on an over-the-counter market, the average of the closing bid and asked prices
for the shares of Stock in such over-the-counter market for the last preceding
date on which there was a sale of such shares in such market, as determined by
the Committee, or (iv) if shares of Stock are not then listed on a national
securities exchange or traded on an over-the-counter market, such value as the
Committee in its discretion may in good faith determine; provided that, where
the shares of Stock are so listed or traded, the Committee may make such
discretionary determinations where the shares of Stock have not been traded for
ten (10) trading days.

 

“Initial Contribution Date” means January 1, 2013.

 

“Stock Units” means the right to receive the value of one share of Stock in
accordance with the terms of this Agreement.  The Stock Units shall be issued
pursuant to the Equity Plan, and constitute “phantom stock units” as defined in
the Equity Plan.  The terms of the Equity Plan are incorporated herein, provided
that in the event of any conflict between the terms of the Equity Plan and this
Agreement, the terms of this Agreement shall control to the maximum extent
permitted by applicable law.

 

“Stock” means the common stock of the Company, par value $.01 per share, or any
other common stock of the Company, or any successor to the Company, into which
such common stock shall be converted by merger, recapitalization, or similar
transaction.

 

“Stock Price” means, as of a particular date, the Fair Market Value of one share
of Stock on such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date); provided, however, that if such
date is the date upon which a Change in Control that consists of a purchase of
all or substantially all of the stock or assets of the Company or merger of the
Company with an unaffiliated party, the Stock Price as of such date shall be
equal to the fair market value in cash, as determined by the Committee, of the
total consideration paid or payable in the transaction resulting in the Change
in Control for one share of Stock.  Notwithstanding the foregoing, the Stock
Price on the Initial Contribution Date shall be equal to $30.00 per share.

 

“Trigger Date” means the earliest of (a) the termination of the Executive’s
employment with the Company for any reason, (b) the Executive’s death, and
(c) the effective date of a Change in Control.

 

2

--------------------------------------------------------------------------------


 

2.                                       Deferred Compensation Account. The
Company shall establish and maintain an individual bookkeeping account (the
“Account”) to record all amounts credited to the Executive pursuant to this
Agreement.  On the Initial Contribution Date and on each subsequent Contribution
Date that occurs on or before the Trigger Date, the Company shall credit to the
Account a number of Stock Units, calculated to the nearest one-thousandth of a
Stock Unit, determined by dividing the amount of $100,000 (the “Annual
Contribution Amount”) by the Stock Price on the Contribution Date.  After the
occurrence of the Trigger Date, no additional amounts shall be credited to the
Account, except as otherwise provided in Sections 3 and 5.

 

3.                                       Vesting of Stock Units. The Executive
shall become fully vested with respect to Stock Units credited to the Account on
December 31 of the year in which such Stock Units are credited, subject in each
case to the Executive’s continued employment through each applicable vesting
date.  In the event that, during a year that includes a Contribution Date, the
Executive’s employment is terminated by reason of death or Disability, without
Cause or for Good Reason, as all such terms are defined in the Employment
Agreement, or that a Change in Control occurs and the Executive is employed
through the date of the Change in Control (in either case, an “Accelerated
Vesting Event”), the Stock Units contributed during such year shall fully vest. 
In addition, if an Accelerated Vesting Event occurs prior to the last
Contribution Date, the Executive shall be paid an amount (the “Cash Amount”)
equal to the Annual Contribution Amount multiplied by the number of remaining
Contribution Dates.  The Cash Amount shall be paid to the Executive, in cash, on
the Payment Date resulting from the Accelerated Vesting Event; provided that if
the Payment Date is deferred pursuant to Section 4(i) or (ii), then, in lieu of
payment of the Cash Amount, a number of additional Stock Units equal to the Cash
Amount divided by the Stock Price on the date of the Accelerated Vesting Event
shall be credited to the Account, which additional Stock Units shall be fully
vested and paid in accordance with Section 4.  Upon the termination of the
Executive’s employment with the Company for any reason other than an Accelerated
Vesting Event, all Stock Units that have not vested shall thereupon, and with no
further action, be forfeited by the Executive.

 

4.                                       Payment of Deferred Compensation
Amount. The Company shall pay the Executive (or if applicable, the Executive’s
beneficiary) the Deferred Compensation Amount in a lump-sum in cash on a date
(the “Payment Date”) that is no later than 30 days following the Trigger Date;
provided, however, that (i) if the Trigger Date is the Executive’s termination
of employment and such termination of employment is not a “separation from
service” within the meaning of Section 409A of the Code, determined in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h), or if the Trigger Date is the effective date of a Change in
Control and the Change in Control is not a “change in control event” with
respect to the Executive within the meaning of Section 409A of the Code, then in
either such case the Account shall vest to the extent provided herein, but the
Payment Date shall be deferred until not more than 30 days following the first
to occur of (A) the Executive’s separation from service or a change in control
event, as so defined, or (B) the Executive’s death, which shall constitute the
new Trigger Date for purposes of Section 5 and (ii) if on a Trigger Date that
results from the Executive’s separation from service (including a Trigger Date
deferred pursuant to (i) above), the Executive is a “specified employee” within
the meaning of Section 409A of the Code, the Payment Date shall be deferred
until not more than 30 days after the earlier of the first day of the seventh
month following the month that includes the separation from service, or the
Executive’s death, which shall constitute the new Trigger Date for purposes of
Section 5.

 

3

--------------------------------------------------------------------------------


 

5.                                       Dividend Equivalent Rights. If the
Company pays a cash dividend on the Stock and the record date for such cash
dividend occurs on or after the Initial Contribution Date and on or prior to the
Trigger Date, then the Executive’s Account shall be credited with a number of
additional Stock Units, calculated to the nearest thousandth of a Stock Unit,
determined by (i) multiplying (A) the number of Stock Units in the Account
immediately prior to the record date by (B) the cash dividend per share declared
by the Company, and (ii) dividing the product by the Stock Price on the date of
payment of the dividend.  Any stock dividends declared by the Company on the
Stock shall result in a proportionate increase in Units in the Executive’s
Account as if the Executive held shares of Stock equal to the number of Stock
Units in the Account.  To the extent that a portion of the Stock Units in the
Executive’s Account are vested on the record date, the same percentage of
additional Stock Units credited pursuant to this Section 5 shall be vested when
credited, and the remaining additional Stock Units shall vest when the remaining
Stock Units in the Account vest pursuant to Section 3.

 

6.                                       Termination. This Agreement shall
automatically terminate and be of no further force and effect immediately
following the payment of the Deferred Compensation Amount.

 

7.                                       Transferability. This Agreement is
personal to the Executive, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

8.                                       Tax Withholding. All payments to the
Executive hereunder shall be net of any minimum required Federal, state, and
local tax withholding.  To the extent the balance in the Account is subject to
tax prior to the Payment Date under the Federal Insurance Contributions Act or
any tax withholding law, to the extent such minimum tax is not paid from other
sources, the Company may reduce the balance in the Account by the number of
Stock Units determined by dividing the amount of such minimum unpaid tax by the
Stock Price on the date of payment.

 

9.                                       Section 409A. The parties intend that
this Agreement will be administered in accordance with Section 409A of the Code.
To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party. The Company
makes no representation or warranty and shall have no liability to the Executive
or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

 

10.                                 Source of Payments/Unfunded Status. The
Agreement is intended to constitute an unfunded plan. Any amount due and payable
to the Executive in respect of the Stock Units pursuant to the terms of this
Agreement shall be paid solely from the general assets of the Company. The
Executive (and his beneficiary, if applicable) shall not have any interest in
any specific asset as a result of this Agreement or any right to payment under
the Agreement. The Company shall not have any obligation to set aside any funds
or shares of Stock for the purpose of making any benefit payments under this
Agreement. Nothing contained herein shall give the

 

4

--------------------------------------------------------------------------------


 

Executive (or his beneficiary, if applicable) any rights that are greater than
those of a general unsecured creditor of the Company. No action taken pursuant
to the terms of this Agreement shall be construed to create a funded
arrangement, a plan asset, or a fiduciary relationship between the Company and
the Executive (or his beneficiary, if applicable).

 

11.                                 Status under ERISA.  This agreement, and the
comparable agreements being entered into by the Company with other senior
executives, constitutes an employee pension benefit plan as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
and is intended by the parties to be an unfunded plan maintained for the purpose
of providing deferred compensation for a select group of management and highly
compensated employees as defined in Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA and Department of Labor Regulations Section 2520.104-23.  To the extent
required by ERISA, the Committee shall be the “administrator” of such plan as
defined in Section 3(16)(A) of ERISA, and shall have all authority and
responsibility of an administrator as so defined in the administration of the
plan, including all the powers and authority it has in the administration of the
Equity Plan as set forth in the Equity Plan.  In the event that any dispute
arises between the Executive and the Company with respect to the Executive’s
right to a benefit pursuant to this agreement, the Executive may submit a claim
for such benefit, and the Committee shall process such claim, and any appeal by
the Executive of a denial of such claim, in accordance with the requirements of
Section 503 of ERISA and Department of Labor Regulations Section 2560.503-1.

 

12.                                 No Obligation to Continue Employment. The
Company is not obligated by or as a result of this Agreement to continue the
employment of Executive and this Agreement shall not interfere in any way with
the right of the Company to terminate the employment of the Executive at any
time.

 

13.                                 Notices.  Any notice to the Company
hereunder shall be in writing addressed to the Company at its principal business
office, which on the date of this Agreement is located at:

 

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attn:                    President and Chief Executive Officer

 

Any notice to the Executive hereunder shall be in writing addressed to the
Executive at his address as set forth in the Company records or such other
address as the Executive shall notify the Company of in writing.

 

14.                                 Changes in Stock. If (i) the Company or its
subsidiaries shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company or its subsidiaries or a
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization or other similar
change in the capital structure of the Company or its subsidiaries, or any
distribution to holders of Stock other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of the Committee
necessitates action by way of adjusting the terms of this Agreement, then the
Committee shall take any such action as shall be necessary to maintain the
Executive’s rights

 

5

--------------------------------------------------------------------------------


 

hereunder so that they are substantially proportionate to the rights existing
prior to such event, including, without limitation, adjustments in (A) the
number of Stock Units credited to the Account and (B) the Deferred Compensation
Amount.

 

15.                                 Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

16.                                 Entire Agreement; Effect of Employment
Agreement.  This Agreement contains the entire understanding of the parties and
shall not be modified or amended except in writing and duly signed by each of
the parties hereto. No waiver by either party of any default under this
Agreement shall be deemed a waiver of any later default hereunder.  In the event
the Employment Agreement contains additional rights, duties and/or obligations
with respect to the Executive, such terms and conditions shall govern the
Executive’s Account as if such terms and conditions had been set forth herein;
and in the event of any conflict or inconsistency between the terms of the
Employment Agreement or this Agreement, the terms and conditions of the
Employment Agreement shall control.

 

17.                                 Construction.  The various provisions of
this Agreement are severable in their entirety. Any determination of invalidity
or unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

 

18.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of New Jersey applicable to contracts made,
and to be enforced, within the State of New Jersey, to the extent such laws are
not pre-empted by ERISA.

 

19.                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of the successors, assigns and heirs of the
respective parties.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have executed this Agreement to be
effective on the date first above written.

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh

 

 

President and

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Roger W. Thomas

 

 

Roger W. Thomas

 

7

--------------------------------------------------------------------------------

 